Citation Nr: 1615050	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  01-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, posttraumatic stress disorder (PTSD), mood disorder, and depression, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim on appeal.  

In August 2002, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder. 

The Board reopened and remanded the claim in June 2003.  It was again remanded in November 2003.  By a decision of December 2005, the Board denied the Veteran's claim.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court granted a Joint Motion to Remand this appeal to the Board pursuant to 38 U.S.C.A. § 7252(a) (West 2002 & Supp. 2007).  

The Board remanded the claim again September 2007 and May 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has claimed that an acquired psychiatric disorder, to include several different psychiatric diagnoses, is not only due to the Veteran's active service, but in the alternative, is due to his service-connected gastrointestinal disability.  

The Veteran is service connected for duodenal ulcer with hiatal hernia.  In a May 2014 Board remand, the Board indicated, in pertinent part, that the examiner who gave the opinion during the January 2014 VA examination, failed to address secondary service connection on an aggravation basis.  As such, the case was remanded to the AOJ to arrange an addendum to the January 2014 VA examination to determine, in part, if the Veteran's service-connected gastrointestinal disability had aggravated the Veteran's acquired psychiatric disorder.  Although the examiner opined that the Veteran's hiatal hernia did not aggravate the Veteran's acquired psychiatric disorder, she continued to provide an opinion indicating, in pertinent part, that there was no medical evidence showing that a hiatal hernia was related to an acquired psychiatric disorder or which caused an acquired psychiatric disorder.  However, in this regard, the issue is more related to whether the Veteran's gastrointestinal disability (duodenal ulcer (which the examiner did not discuss) with hiatal hernia) aggravated, not caused, an acquired psychiatric disorder.  Moreover, the examiner did not address the Veteran's duodenal ulcer at all in her opinion.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a),(b) . 

Therefore, it is important to know if the service-connected gastrointestinal disability (duodenal ulcer with hiatal hernia) in any way increased the severity of an acquired psychiatric disorder.  This was not thoroughly addressed in the September 2015 addendum to the January 2014 VA examination report.  Therefore, the September 2015 addendum did not address the directives of the May 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or private treatment records related to the Veteran's acquired psychiatric disorder and service-connected gastrointestinal disorders.  

2.  Obtain a VA medical opinion from an examiner who has not previously provided an opinion in this claim before, if possible, to address the etiology of the claimed acquired psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the opinion.  

The examiner is requested to identify each acquired psychiatric diagnosis, as indicated by the evidence of record.  For each acquired psychiatric disorder identified, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disorder was aggravated by the Veteran's service-connected gastrointestinal disability (duodenal ulcer with hiatal hernia).   The examiner must separately discuss duodenal ulcer and hiatal hernia.

If it is determined that aggravation beyond the natural progress of the acquired psychiatric disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions should be set forth in a legible report.  A supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
3.   After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

